Exhibit 10.2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY [***], HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY
CAUSE COMPETITIVE HARM TO LOGICBIO THERAPEUTICS, INC. IF PUBLICLY
DISCLOSED

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of September 28, 2020 (the “Amendment Date”), by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as
collateral agent (in such capacity, “Collateral Agent”), the Lenders listed on
Schedule 1.1 to the Loan Agreement (as defined below) or otherwise a party
thereto from time to time including Oxford in its capacity as a Lender and
HORIZON CREDIT II LLC, a Delaware limited liability company with an office
located at 312 Farmington Avenue, Farmington, Connecticut 06032, as assignee of
HORIZON TECHNOLOGY FINANCE CORPORATION, a Delaware corporation (“Horizon”) (each
a “Lender” and collectively, the “Lenders”), and LOGICBIO THERAPEUTICS, INC., a
Delaware corporation with offices located at 99 Erie Street, Cambridge,
Massachusetts 02139 (“Parent”) and LOGICBIO AUSTRALIA PTY LIMITED (ACN 625 479
610), an Australian proprietary limited company with an address at 99 Erie
Street, Cambridge, Massachusetts 02139 and a wholly owned Subsidiary of Parent
(“Australian Sub”) (Parent and Australian Sub, individually and collectively,
jointly and severally, “Borrower”).

WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of July 2, 2019 (as amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Lenders have provided to Borrower certain loans in accordance with the terms and
conditions thereof; and

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

2.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions therein as follows:

“Second Draw Period” is the period commencing on the date of the occurrence of
the Second Draw Period Commencement Date and ending on the earliest of (i) the
date that is thirty (30) days immediately following the Second Draw Period
Commencement Date, (ii) March 31, 2021 and (iii) the occurrence of an Event of
Default; provided, however, that the Second Draw Period shall not commence if on
the Second Draw Period Commencement Date an Event of Default has occurred and is
continuing.

“Milestone Event” is the enrollment of the first patient in the Phase I/II
clinical trial for Borrower’s drug candidate LB-001, on or before March 31, 2021
and the receipt of written notice from Borrower signed by (i) the Parent’s then
head of clinical development (who as of September 28, 2020 is Daniel Gruskin),
in his or her capacity as the head of Parent’s clinical development and (ii) the
Parent’s then CEO and Director (who on the Effective Date is Fred Chereau) in
his or her capacity as both the CEO and Director of the Parent, in form and
substance reasonably acceptable to Lenders, notifying the Lenders of the
Milestone Event on or before the aforementioned date.

 

--------------------------------------------------------------------------------

 

 

3.

Section 13.1 of the Loan Agreement is hereby further amended by adding the
following definitions thereto in alphabetical order:

“Equity Event” is the receipt by Borrower on or after the September 8, 2020 and
on or before December 31, 2020 of unrestricted net cash proceeds of not less
than [***] from the issuance and sale by Borrower of its equity securities.

“Second Draw Period Commencement Date” is the earliest date by which both the
Equity Event and the Milestone Event shall have occurred.

 

4.

Limitation of Amendment.

 

a.

The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which Lenders or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.

 

5.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;  

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any material contractual restriction with a Person
binding on Borrower, (iii) any material order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

2

--------------------------------------------------------------------------------

 

 

6.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment.

 

7.

The Borrower hereby remises, releases, acquits, satisfies and forever discharges
the Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof and through
the date hereof.  Without limiting the generality of the foregoing, the Borrower
waives and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof, including the rights to
contest: (a) the right of Collateral Agent and each Lender to exercise its
rights and remedies described in the Loan Documents; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents on or prior to the date hereof.

 

8.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto, and (b) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited (or ACH’d) from the Designated Deposit Account
in accordance with Section 2.3(d) of the Loan Agreement.

 

9.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

10.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York.

[Balance of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:

 

 

 

 

 

 

 

 

 

 

 

LOGICBIO THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Frederic Chereau

 

 

 

 

Name:

 

Frederic Chereau

 

 

 

 

Title:

 

CEO

 

 

 

 

 

 

 

 

 

 

 

LOGICBIO AUSTRALIA PTY LIMITED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Matthias Jaffe

 

By:

 

/s/ Frederic Chereau

Name:

 

Matthias Jaffe

 

Name:

 

Frederic Chereau

Title:

 

Director / Company Secretary

 

Title:

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

 

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Colette H. Featherly

 

 

 

 

Name:

 

Colette H. Featherly

 

 

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

 

HORIZON CREDIT II LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Gerald A. Michaud

 

 

 

 

Name:

 

Gerald A. Michaud

 

 

 

 

Title:

 

President

 

 

 

 

 

 